Citation Nr: 1112161	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Philadelphia Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, held at the RO.  A transcript of the hearing is of record.  In March 2010, the case was remanded to the RO for further development. 


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years thereafter and is not shown to be related to service.  A sensorineural hearing loss was not shown until many years after service.

2.  Tinnitus was not shown in service or for many years thereafter and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2008 rating decision reflects the initial adjudication of the claim after issuance of the May 2008 letter.  Accordingly, the Board finds that all applicable VCAA notice requirements have been met.    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the report of a June 2008, VA examination with subsequent June 2010, addendum.  Also of record and considered in connection with the appeal is the transcript of the November 2009, Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  

The Board also notes that pursuant to the March 2010, remand, the RO specifically attempted to obtain any relevant hearing examinations the Veteran underwent in connection with his civilian employment with the Department of Defense from 1973 to 1986, and from 1989 forward, to include any hearing tests he received, by contacting both the National Personnel Records Center and the Bureau of Naval Personnel.  Through these efforts, the RO was successful in obtaining available employment records, which do not include any records of hearing testing.  The does not indicate that there any other available records from this time-frame from any other source.  Consequently, the Board finds that no further RO action, prior to appellate consideration of these claims, is required.  


II.  Factual Background

The Veteran's service treatment records do not reveal any complaints or objective findings of hearing loss or tinnitus.  On entrance examination hearing was noted to be 15/15 on testing.  On September 1972 separation examination, the Veteran's hearing was found to be normal on whispered and spoken voice testing.  Pure tone threshold testing at 500, 1000, 2000, and 3000, Hertz also showed hearing within normal limits.  On subsequent May 1974 reserve examination, hearing was found to be normal on whispered voice testing.  On his May 1974 report of medical history, the Veteran reported that he had not ever had any hearing loss or ear, nose or throat trouble.  

The Veteran's service personnel records show that he served as a Boatswain's mate and as a machinist's mate.

In a March 2003, private medical report, the Veteran was noted to have right ear neurosensory hearing loss secondary to otosclerosis.   

August 2003 private hearing testing results were presented only in graphical format but appeared to show some level of hearing loss.

An August 2003 private progress note indicates that the Veteran was complaining of some hearing loss in the right ear since they had moved him at work with no hearing protection.  His hearing test was noted to have shown an airborne gap of 30 decibels with flat typanograms.  There was fluid in the ear.  

A September 2003 private progress note indicates that a myringotomy was made and a thick gelatinous material was removed from the right ear.  As a result the Veteran's right ear hearing was restored and he felt much better.   

An April 2004 private progress note reflects that the Veteran's tympanic membranes were found to be intact and freely mobile to pneumatoscopy without perforation or significant retraction packets.

A January 2006 private otological examination report indicates that the Veteran had left sensorineural hearing loss, which was likely noise induced and right mixed hearing loss, which, which was likely due to otitis and to noise exposure.  It was noted that the causes of the condition may have included otitis and nasal pathology.  

On January 2006 private audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
70
-
70
LEFT
30
40
40
-
40

Speech audiometry revealed that speech recognition was 92 percent in each ear.  The Veteran was noted to be unable to hear accurately in noisy or group situations.  

A February 2006, private physician's note shows that the Veteran was found to be experiencing otosclerosis.  The note indicates that his stapes were frozen and he was instructed to apply ear drops. 

A December 2006, VA otolaryngology consultation note indicates that a remote data audiogram had shown moderate to severe conductive hearing loss in the right ear with hearing essentially within normal limits in the left ear.  The Veteran's speech recognition thresholds were in good agreement and his pure tone threshold averages and speech discrimination were good bilaterally.  Tympanometry revealed a normal configuration in the left ear with a negative peak in the right ear.  Contralateral reflex thresholds were absent bilaterally and ipsilateral reflex thresholds were detected in the left ear but were absent on the right.  

A December 2006, VA nurses note indicates that the Veteran reported a longstanding history of hearing loss and tinnitus.  

A February 2007, VA otolaryngology progress note indicates that the Veteran had a small healed perforation in the right ear.     

In his March 2008, claim, the Veteran indicated that he believed that his hearing loss and tinnitus were a result of his service in the Navy.  He noted that he served as a Machinist's Mate 3rd class in the boiler/engine room on board the USS Forest Sherman.  He felt that his constant exposure to loud noises associated with the boiler/engine room machinery caused his hearing loss and tinnitus.    

An April 2008, VA progress note indicates that the Veteran had a history of hearing loss due to frozen stapes.  

On June 2008 VA audiological evaluation, the Veteran reported experiencing progressive bilateral hearing loss and bilateral intermittent tinnitus.  In regard to the hearing loss, the Veteran noted that he had difficulty hearing in most conversational settings, especially in the presence of background noise.  It was reported that the Veteran felt that the hearing loss had its onset in approximately 1980.  As for the tinnitus, the Veteran noted that it was intermittent in both ears, with the right ear being more intense that the left.  The Veteran felt that the onset of the tinnitus was approximately 1999.  The Veteran noted that the tinnitus was not hindering his physical activities but was more of an annoyance than anything else.  

The Veteran reported a positive history of military noise exposure from being a machinist's mate.  The types of noises he noted being exposed to included engine noises and 5 inch guns firing.  He denied significant noise exposure prior to military service.  As a civilian, the Veteran was an electrician where he felt that there was some noise present.  However, he indicated that hearing protection was worn at all times.  The Veteran denied otalgia, otorrhea, past ear surgeries or a family history of early onset of hearing loss.  The Veteran did note that he experienced dizziness with changing gravity.  He also noted that he had been informed that he had a perforated eardrum.  He had been seen by an ear, nose and throat physician in the past but he noted that no intervention had been recommended that he could remember.  Doctors were also made aware of his problems with dizziness.  

Audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
65
70
LEFT
20
35
25
30
40

The average puretone thresholds were 66  decibels, right ear, and 32 decibels, left ear.  Speech audiometry revealed that speech recognition was 92 percent in the right ear and 94 percent in the left ear.  Otoscopic examination showed a perforation at the inferior-anterior quadrant of the tympanic membrane.  Tympanometry revealed a mobile tympanic membrane for the left ear and a non mobile tympanic membrane for the right ear.  

The examiner noted that the puretone audiometric test results revealed mild hearing loss from 1000 to 4000 hertz in the left ear and mixed hearing loss in low frequency regions of the right ear, with a moderately severe sensorineural hearing loss in the higher frequency regions of the right ear.  Due to the Veteran reporting that he did not notice hearing loss or tinnitus during service or shortly thereafter; due to hearing thresholds documented as being within normal limits at separation; and due to the Veteran's perforated ear drum reportedly having occurred about 10 to 15 years prior to June 2008, it was the audiologist's opinion that the Veteran's hearing loss and tinnitus were less likely than not cause by or a result of the Veteran's noise exposure during service.  

In his August 2008 notice of disagreement, the Veteran indicated that he believed the basis for the denial of his claims was the June 2008 VA audiologists comment that the Veteran had reported that the onset of his hearing loss was approximately 1980.  The Veteran indicated that he believed the audiologist misinterpreted this report.  He asserted that during the examination, he stated numerous times that his hearing loss and tinnitus began during the three years he spent in machinery rooms while aboard ship in the Navy.  He noted that during this time he was never issued hearing protection.  He also indicated that he did not know where the 1980 reference came from.  Additionally, he disagreed with the audiologist's statement that he reported that his tinnitus began in approximately 1999.  The Veteran noted that he reported that he did not remember exactly when his tinnitus began but he was generally referring to sometime during his military service.  

In his March 2009 Form 9 the Veteran indicated that his service as a machinist in the boiler and engine rooms of the USS Forest Sherman exposed him to extreme noise.  He noted that there were no audiology baseline scores on his entrance examination and without such baseline data, it was not possible to state that his hearing at separation was normal.  He also noted that his only exposure to hazardous noise without the benefit of hearing protection was during his service in the U.S. Navy.  He indicated that tinnitus became such a regular part of his life that after a while he forgot what it was like to hear without it and it started to seem perfectly normal to him.  

During his November 2009 Board hearing, the Veteran testified that during service he worked in the heart of the engine room on a destroyer.  He would do eight hours of working per day and eight hours of watch.  He was exposed to very loud noise from the condensate pumps and distilling pumps and he did not have any hearing protection.  These pumps would run almost all the time. He also recalled occasions in the 1970s where they pulled into port, shut things down and changed over to shore power.  During these times he would have ringing in his ears for a day or two.  The Veteran further noted that he has a perforated eardrum and that it had not been possible to pinpoint when the perforation occurred.  

The Veteran also testified that he began having hearing problems in the 1970s.  He had always talked loud without realizing it because his hearing was poor.  He indicated that the first time hearing loss was actually detected was in the late 1970s.  At that time his wife told him that he was talking very loud.  Then, in the late 1980s he received audiometic studies, when the hearing problem was getting noticeably worse.  This was around 1987 or 1988.  He noted that he worked for the Philadelphia Naval Shipyard in 1973, four months after he was discharged from the military.  He worked there from 1973 to 1986.  From 1986 to 1989 he worked as an electrician.  Then from 1989 forward he went back to work for the Department of Defense at the Naval Air Development Center until 1997.  At that point, he retired.  He reported that he did have hearing tests while he worked in these civilian jobs.

A June 2010, VA progress note includes a diagnosis of hearing loss with right frozen stapes.  

In a June 2010, addendum, the June 2008, VA audiologist indicated that the claims folder had been sent to her and that an expanded record had been added to it.  The audiologist indicated that she reviewed the contents of the expanded record.  She then commented that her June 2008, opinion concerning the etiology of the Veteran's hearing loss remained unchanged.  

In a February 2011 statement, the Veteran indicated that the hearing testing he received at separation did not take into account any readings at the 250, 4000, 6000 or 8000 hertz ranges.  Yet in 2003, Geisinger Medical Center findings did show a significant loss of hearing at the 250 hertz and 4000 hertz ranges.  The Veteran believed that this was sufficient proof to question whether or not his current hearing loss and tinnitus were related to his Naval rating as a machinist mate third class, a rating which exposed him to a great deal of acoustic trauma.  The Veteran asserted that it was apparent that the VA audiologist did not take the Veteran's naval rating into consideration prior to formulating her opinion.  

In March 2011 argument, the Veteran's representative indicated that the VA audiologist based her etiology opinions on "hearing thresholds documented within normal limits at separation from service."  However,  according to the representative, review of the service treatment records showed that while the Veteran was in service, all three physical examinations he received used the 15/15 whispered voice test, which did not provide an adequate diagnostic tool for determining hearing loss by VA standards.  Thus, since VA had conceded that the Veteran was exposed to acoustic trauma in service and since the Veteran had current hearing loss and tinnitus, the representative requested that the Veteran's claims be granted.   


III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, the evidence reasonably establishes that the Veteran was exposed to acoustic trauma in service, as his position as a machinist's mate would have exposed him to engine room noise.  However, it is not shown that the Veteran experienced any hearing loss in service, as pure tone threshold testing done at separation was within normal limits and both whispered and spoken voice testing were normal.  Additionally, on his May 1974 report of medical history taken two years after separation from active duty, the Veteran indicated that he had never had any hearing loss or other ear, nose or throat trouble.  

The record then does not contain any reference to hearing loss until 2003, more than 30 years after the Veteran's separation from service.  A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also, none of the post-service medical records contain any indication that the Veteran's hearing loss and tinnitus noted so many years after the Veteran's separation from active service, is related to such service.  To the contrary, after examining the Veteran and reviewing the claims file, the VA audiologist, in her June 2008, opinion and June 2010, addendum, specifically found that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to his military service.  In this regard, the audiologist noted that the Veteran's hearing was found to be within normal limits at separation in 1972 and that the Veteran affirmatively reported to her that he did not notice tinnitus during service or shortly thereafter service.  

The Veteran contends that he actually did experience hearing loss and tinnitus during service, that he reported this to the VA audiologist and that the audiologist must have misunderstood him.  However, the Board notes that the Veteran's service treatment records do not show any complaints of hearing loss or tinnitus and on September 1972 separation examination, puretone threshold testing indicated that the Veteran's hearing was within normal limits.  Further, on his report of medical history in May 1974, nearly two years after separation from active duty, the Veteran specifically indicated that he had never had any hearing loss and had never had any ear, nose or throat trouble.  The Board presumes that even if the Veteran had not affirmatively reported experiencing hearing problems and tinnitus to medical personnel during service, he would have at least reported having such problems when specifically asked about them on the May 1974 report of medical history.  The Board also notes that the Veteran has provided no explanation as to why he did not report such problems on this history.  Accordingly, the Board does not find the Veteran's report of experiencing hearing loss and tinnitus in service credible and instead credits the report documented by the VA audiologist during the June 2008 audiological evaluation; that the Veteran first began experiencing hearing loss in 1980 and tinnitus in 1999.  

Moreover, his credibility is damaged by private records showing complaints of hearing loss following a move at work, where it was indicated that he did not have hearing protection, and the more recent statements that he always had hearing protection at work.

The Veteran has also noted that the September 1972 separation examination did not include any audiometric findings of hearing acuity at 250, 4000, 6000 and 8000 hertz and has argued that these omissions were sufficient proof to question whether or not his current hearing loss and tinnitus were related to his military service.  He asserts that findings in these ranges now show hearing loss, and might have then.  To the contrary, while there may be findings of hearing loss at those frequencies now, there are also findings of hearing loss at the tested frequencies, which there was not in service.  It is assumed that if there was evidence of hearing loss at the non-tested frequencies in service, those frequencies would have been tested.  Moreover, in the absence of any evidence to the contrary, the Board presumes that the VA audiologist was aware of the absence of readings at these frequencies on the separation examination when she noted that hearing thresholds were documented to be within normal limits at separation and came to the ultimate conclusion, based on her professional judgment, that the Veteran's hearing loss and tinnitus were less likely than not related to service.  Further, although the lack of a reading at 4000 hertz may diminish the degree of probative value of the September 1972 separation examination, it nonetheless remains probative toward the question of whether the evidence establishes that Veteran had any hearing loss at separation.  Consequently, as the VA audiologist found that the hearing testing at separation constituted documentation of hearing thresholds within normal limits, and as there is no medical evidence to the contrary, the weight of the competent evidence clearly supports a finding that the Veteran's hearing was within normal limits at separation.  
   
Although the Veteran contends that his current hearing loss and tinnitus is related to his acoustic trauma in service, as a layperson he is not competent to provide a medical opinion regarding such a medical nexus.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Notably, the Veteran is competent to allege continuity of hearing loss and tinnitus symptomatology, but as noted above, the Board does not find these allegations credible.  It seems inconceivable that had he been bothered my hearing loss and tinnitus all those years that he sought no treatment.  Consequently, given that there is no competent medical evidence of hearing loss disability until many, many years after service and no competent evidence indicating a nexus between current hearing loss and/or tinnitus and service; and specific medical evidence tending to indicate that such a nexus is not present, the Board must conclude that the weight of the evidence is against a finding of service connection for hearing loss or tinnitus on either a direct or presumptive(in the case of the Veteran's sensorineural hearing loss) basis.  The preponderance of the evidence is against these claims and they must be denied.    


ORDER

Service connection for bilateral hearing loss and for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


